IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. PD-0469-19

                         Ex parte NATHAN SANDERS, Appellant

          ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE SEVENTH COURT OF APPEALS
                          LUBBOCK COUNTY

               KELLER, P.J., filed a dissenting opinion in which KEEL, J., joined.

       For the reasons discussed in my dissent in Barton v. State, ___ S.W.3d ____, No.

PD-1123-19 (Tex. Crim. App. March 30, 2022), I strongly disagree with the Court’s conclusion that

the electronic-communications statute can be upheld on the basis that it does not proscribe speech.

Because a great number of applications of the statute will be to speech, the remaining question is

whether the statute punishes a substantial amount of protected speech in relation to its legitimate

sweep. Because the Court does not answer that question, I will say here only that the breadth of the

statute convinces me that the answer is “yes.”

       I respectfully dissent.

Filed: April 6, 2022

Publish